DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 25 and 26 objected to because of the following informalities: The claims include the passage “the first gas communication pathways.” Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8, 11-12, 19 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,540,402 (Kocher) in view of U.S. Patent No. 6,938,650 (Mitchell). 
Re. claims 1 and 19: Kocher discloses a system for transferring liquid between a dispenser (12) and a reservoir (62) comprising: a coupling assembly (10) for sealably engaging said dispenser to said reservoir, the coupling assembly moveable between an 
Mitchell teaches a coupling assembly (13, 14) that securably engages a dispenser (11) to a reservoir (50) by way of a locking lever (37) that clamps a neck (53) of the reservoir between a tapered end (45) and an abutment (46). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coupling assembly disclosed by Kocher to include the reservoir securement coupling assembly of Mitchell. One of ordinary skill in the art would have been motivated to make this modification because this would enable Kocher’s dispenser to be secured to the reservoir so as to, for example, prevent the dispenser from being accidently or inadvertently dislodged from the reservoir. 
Re. claim 4: Kocher discloses wherein the coupling assembly simultaneously (column 2, lines 28-31) opens said liquid communication pathway (23) and said gas communication pathway (24);and wherein the vent extends between male (21) and female (46) components of the coupling assembly, and the female component of the coupling assembly is not the reservoir (62).  
Re. claim 6: Kocher discloses wherein, in the open position, the system is operable to permit liquid to be transferred through the liquid communication pathway, and for a substantially equivalent volume of gas to be expelled through the gas communication pathway (column 2, lines 28-31).  
Re. claim 7: Kocher inherently discloses the system as claimed in claim 6, wherein, in the open position, the system is configured and arranged to maintain a substantially equal pressure in the dispenser and reservoir.  
Re. claim 8: Kocher in view of Mitchell discloses wherein said dispenser outlet comprises a valve (37) that is actuable when the coupling assembly is secured in the open position to open said liquid communication pathway (23) between said dispenser (12) and said reservoir (62).  
Re. claim 11: Kocher discloses wherein the coupling assembly comprises a guide assembly (48) for guiding movement of the dispenser outlet (21) into the secured and open position.  
Re. claim 12: Kocher discloses wherein the coupling assembly comprises a male member (34), and a female member (49) configured for securely and removably receiving said male member.
Re. claim 24: Kocher discloses wherein the vent extends between male (21) and female (46) components of the coupling assembly, and the female component of the coupling assembly is not the reservoir (62).  
Re. claim 25: Kocher further discloses the coupling assembly of claim 24, wherein the coupler is configured to close both the liquid communication pathway (23) and the first gas communication pathways (24) as the coupler (10) is disengaged from the dispenser (12) and the reservoir (62).  
Re. claim 26: Kocher further discloses the coupling assembly of claim 24 wherein, the coupler is configured in the secured and open position to permit liquid to be transferred through the liquid communication pathway (23), and for a substantially equivalent volume of gas to be expelled through the gas communication pathway
Re. claim 27: Kocher inherently discloses the system as claimed in claim 19, wherein, the coupler is configured in the secured and open position to maintain a substantially equal pressure in the dispenser and the reservoir.  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kocher and Mitchell as applied to claim 1 above, and further in view of U.S. Patent No. 437,915 (Costigan).
Re. claim 13: Kocher as modified by Mitchell and discussed supra, discloses a system for transferring liquid between a dispenser and a reservoir comprising: a coupling assembly for securably and sealably engaging said dispenser to said reservoir, the coupling assembly moveable between an unsecured and closed position in which liquid and gas communication is restricted between a dispenser outlet and a reservoir inlet and a reservoir outlet and a dispenser inlet, and a secured and open position in which the coupling assembly opens a liquid communication pathway between said dispenser and said reservoir through the dispenser outlet and reservoir inlet; and wherein the coupling assembly opens a gas communication pathway between said reservoir and atmosphere through the reservoir outlet and a vent in the coupling assembly. However, the above combination does not particularly disclose wherein the coupling assembly comprises a bayonet-type arrangement.  
Costigan teaches a coupling assembly comprising a bayonet-type arrangement wherein lugs (8, 9, 10) a section (3) are configured to be received within openings (5, 6, 7) of a flange (4) in a bell (2) as the section is inserted in an axial direction into the bell. Then, the section and bell are rotated along their rotational axes – relative to each other until the lugs engage bottom surfaces of the flange so that the two sections “cannot be separated by any accidental displacement” (lines 89-98).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coupling assembly disclosed by the above combination to include the bayonet-type arrangement of Costigan. One of ordinary skill in the art would have been motivated to make this modification because, like the teaching of Mitchell, a bayonet mount would also prevent Kocher’s coupling device from being accidently displaced (Costigan, lines 89-98) and enable the dispenser to be self-locking (Costigan, line 38). 
Generally, regarding the particular type of coupling arrangement used to connect the dispenser to reservoir, Applicant has not indicated that there is any advantage or benefit from using a coupling arrangement in the form of a bayonet mount as opposed to other types of coupling arrangements. Moreover, no mention is found in the specification that a bayonet-type coupling arrangement provides any new or unexpected results. Indeed, the specification states on page 8, lines 1-4, that “Various alternative configuration [sic] of the coupling assembly are suitable, including a bayonet-type arrangement, a magnetic-type arrangement, a screw-type arrangement, a slide-type arrangement, a friction-fit-type arrangement and a speed-fit type arrangement.” Therefore, whether the coupling assembly is in the form of a bayonet-type arrangement as opposed to other types of coupling arrangements appears to be a matter of design choice. 

Allowable Subject Matter
Claim 2 and its dependent claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Conclusion
The prior art made of record and not relied upon at this time is considered pertinent to applicant's disclosure. 
1.) U.S. Patent No. 2,907,591 (Gulick), which discloses a coupling. 
2.) U.S. Patent No. 4,758,023 (Vermillion), which discloses a connection assembly. 
3.) U.S. Patent No. 6,086,561 (Kriesel et al.), which discloses a fluid delivery apparatus. 
4.) U.S. Patent No. 6,378,742 (Rohr et al.), which discloses a fluid dispensing closure. 
5.) U.S. Patent No. 10,160,590 (Wells et al.), which discloses a refilling apparatus. 
6.) U.S. Patent No. 10,272,170 (Debief), which discloses an aerosol generating device. 
7.) U.S. Patent No. 10,292,424 (Brammer et al.), which discloses an aerosol delivery device. 
8.) U.S. Patent No. 10,709,173 (Monsees et al.), which discloses a vaporizer apparatus. 
9.) U.S. Patent Application Publication No. 2014/0102584 (Lasnier et al.), which discloses a refillable bottle for dispensing a fluid product. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758.  The examiner can normally be reached on Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753